The judgment of the Supreme Court was entered November 28th 1878,
Per Curiam.-
We think that in equity, while George E. Hogg is debtor for his stock to a greater amount than his claim against the railroad company, he cannot ask payment of his debt from it. The sale of the railroad property and franchises did not pass to the purchaser the debts or mere choses in action due to. the company from others. As between the company and a subscriber to stock, the subscription is a debt collectable by ordinary suit. The distribution was properly made according to the principles stated in Bayard’s Case, 20 P. F. Smith 453.
Decree .affirmed, with costs to be paid by the appellant, and appeal dismissed.